Citation Nr: 1441777	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease.

3.  Entitlement to service connection for idiopathic thrombocytopenia petechiae, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the Veteran also filed notice of disagreements with denials in the October 2012 rating decision of entitlement to service connection for bilateral hearing loss and diabetes.  In a February 2013 rating decision, the RO granted the entitlement to service connection for bilateral hearing loss.  In an April 2013 statement, the Veteran withdrew her appeal for service connection for diabetes.  Thus, those issues are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 letter in VBMS, the Veteran's representative stated that, "The appellant requests a video conference hearing."  A copy of the letter was sent to the Veteran.  The Veteran has a right to a hearing before the issuance of a Board decision.  Since such hearings are scheduled by the RO, the Board must remand the case to the RO to schedule a video conference hearing.  See 38 C.F.R. §§ 20.704, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should make arrangements to schedule the Veteran for a video hearing before a Veterans Law Judge. Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and her representative by letter mailed to the current address of record

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



